Appeal from a judgment of the County Court of Tioga County *1491(Sgueglia, J.), rendered January 4, 2010, convicting defendant upon his plea of guilty of the crimes of driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree.
In satisfaction of an indictment, defendant pleaded guilty to driving while intoxicated and aggravated unlicensed operation of a motor vehicle in the second degree. His driver’s license had been revoked at the time and he had previously been convicted of numerous crimes, including more than one conviction for driving while intoxicated. County Court thereafter sentenced defendant to 1 to 5 years in prison and imposed fines totaling $2,500. Defendant now appeals.
Defendant’s sole contention is that the sentence is harsh and excessive. We find this argument to be unavailing given defendant’s long history of alcohol abuse, prior alcohol-related convictions and insistence upon driving without a valid license. Consequently, we find no extraordinary circumstances or any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Tyler, 76 AD3d 1144 [2010]; People v Thomas, 56 AD3d 815, 816 [2008]).
Mercure, J.P., Peters, Malone Jr., Kavanagh and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.